Citation Nr: 1217539	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  05-03 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial increased rating for a respiratory disorder, rated as 10 percent disabling from September 22, 2002, to October 19, 2003, as 30 percent disabling from October 20, 2003, to February 1, 2010, and as 60 percent disabling as of February 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to September 1982 and from September 2001 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned an initial 10 percent rating for a respiratory disorder, effective September 22, 2002.  The Veteran submitted a timely notice of disagreement and was subsequently granted a higher rating of 30 percent, effective October 20, 2003.  However, as that grant did not represent a complete award of the benefits sought on appeal, the claim for increase remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The record thereafter shows that, in February 2009 and again in February 2011, the Board remanded the Veteran's claim for additional development.  In the interim, he was assigned a 60 percent rating for his respiratory disorder, effective February 2, 2010.  Despite that increase, the Veteran indicated that he wished to continue his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

In a written statement received at the Board in April 2012, the Veteran withdrew his claim for an initial higher rating for his service-connected respiratory disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial increased rating for a respiratory disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c).

Following the issuance of a December 2004 statement of the case, the Veteran submitted a written statement in support of claim, which was accepted as a substantive appeal with respect to that issue.  His claim was subsequently certified to the Board and remanded twice for additional development.  While that development was pending, the RO issued an April 2010 rating decision increasing the Veteran's respiratory rating to 60 percent, effective February 2, 2010.  Although the Veteran did not abandon his appeal at that time, he subsequently submitted an April 2012 statement indicating that he wanted to withdraw his claim for any additional higher rating with respect to his respiratory disorder.

The Board finds that the Veteran's April 2012 statement satisfies the requirements for the withdrawal of a substantive appeal with respect to his claim of entitlement to an initial higher rating for his service-connected respiratory disorder.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  As that is the only issue currently pending before the Board, the Veteran's entire appeal must be dismissed.  

The Veteran previously submitted what appears to have been an informal claim for earlier effective dates for the 30 percent and 60 percent ratings assigned for his respiratory disorder.  That issue was addressed in the Board's most recent remand as a part of the claim for a higher rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, while the Board referred the Veteran's earlier effective date claim for consideration by the Agency of Original Jurisdiction, that issue does not appear to have been adjudicated in the first instance.  Nevertheless, the Board observes that, in an April 2012 statement accompanying the withdrawal of the Veteran's initial increased rating claim, his representative indicated that he also wanted to withdraw the earlier effective date issue.  Therefore, the Board finds that further consideration of that issue is unnecessary at this time.  

As the Veteran has withdrawn his appeal, there remains no allegation of errors of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review the Veteran's initial increased rating claim and must dismiss that issue.  §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2011).  


ORDER

The appeal concerning the issue of entitlement to an initial increased rating for a respiratory disorder is dismissed.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


